Citation Nr: 9910314	
Decision Date: 04/14/99    Archive Date: 04/29/99

DOCKET NO.  94-28 689	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a low back 
disability as secondary to the service-connected knees, right 
metatarsalgia and right Achilles tendonitis.

2.  Entitlement to service connection for an eye disorder.

3.  Entitlement to an increased evaluation for a right knee 
disorder, currently evaluated as 10 percent disabling.

4.  Entitlement to an increased evaluation for a left knee 
disorder, currently evaluated as 10 percent disabling.

5.  Entitlement to an increased evaluation for right Achilles 
tendonitis, currently evaluated as 10 percent disabling.

6.  Entitlement to an increased evaluation for a bilateral 
hearing loss disability, currently evaluated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel


INTRODUCTION

The veteran served on active duty from December 1972 to 
December 1875 and from December 1977 to October 1993.

This appeal arose from an April 1994 rating decision of the 
St. Petersburg, Florida, Department of Veterans Affairs (VA), 
Regional Office (RO), which granted service connection for a 
bilateral knee disorder and right Achilles tendonitis, both 
assigned a 10 percent evaluation, effective October 9, 1993 
and which awarded service connection for a bilateral hearing 
loss disability, assigned a noncompensable evaluation, 
effective October 9, 1993.  The veteran testified at a 
personal hearing at the RO in October 1994.  In February 
1995, the hearing officer issued a decision which awarded a 
10 percent disability evaluation to each knee, denied 
increased evaluations to the service-connected Achilles 
tendonitis and bilateral hearing loss disability and which 
denied service connection for back and eye conditions.  This 
decision was promulgated by a rating issued by the RO that 
same month, and which was confirmed and continued by a rating 
action issued in April 1995.  In January 1997, the veteran 
testified at another personal hearing at the RO.  In August 
1998, the RO issued a decision which increased the disability 
evaluation assigned to the bilateral hearing loss disability 
to 10 percent, effective June 11, 1998.  The denials of the 
other claims were continued.

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999)(hereinafter "the Court"), has held that if a 
claimant for VA benefits fails to submit a well grounded 
claim, VA is under no duty to assist the claimant "in 
developing the facts pertinent to the claim."  38 U.S.C.A. 
§ 5107(a); see Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990); see also Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); 38 C.F.R. § 3.159(a) (1996).  The veteran's 
representative contends that, subsequent to the Court's 
decisions pertaining to this issue, the VA expanded its duty 
to assist the veteran in developing evidence to include the 
situation in which the veteran has not submitted a well 
grounded claim.  Veterans Benefits Administration Manual M21-
1, Part III, Chapter 1, Para.1.03(a), and Part IV, Chapter 2, 
Para.2.10(f) (1996).  The veteran's representative further 
contends that the M21-1 provisions indicate that the claim 
must be fully developed prior to determining whether the 
claim is well grounded, and that this requirement is binding 
on the Board.  The Board, however, is required to follow the 
precedent opinions of the Court.  38 U.S.C.A. § 7269; see 
also Tobler v. Derwinski, 2 Vet. App. 8, 14 (1991).  
Subsequent to the revisions to the M21-1 manual, in Meyer v. 
Brown, 9 Vet. App. 425 (1996), the Court held that the Board 
is not required to remand a claim for additional development, 
in accordance with 38 C.F.R. § 19.9, prior to determining 
that a claim is not well grounded.  The Board is not bound by 
an administrative issuance that is in conflict with binding 
judicial decisions, and the Court's holdings on the issue of 
the VA's duty to assist in connection with the well grounded 
claim determination are quite clear.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993); 38 C.F.R. § 19.5.  The Board has 
determined, therefore, that, in the absence of a well 
grounded claim, the VA has no duty to assist the veteran in 
developing his case.

The record does not show that the RO expressly considered 
referral of this case to the Chief Benefits Director or the 
Director, Compensation and Pension Service, for the 
assignment of an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) (1995).  The United States Court of Veterans 
Appeals (Court) has recently held that the Board is precluded 
by regulation from assigning an extraschedular rating under 
38 C.F.R. § 3.321(b)(1) in the first instance; however, the 
Board is not precluded from considering whether referral to 
the appropriate first-line official is required.  The Board 
is still obligated to seek out all issues that are reasonably 
raised from a liberal reading of documents or testimony of 
record and to identify all potential theories of entitlement 
to a benefit under the law and regulations.  Floyd v. Brown, 
9 Vet. App. 88 (1996).  Moreover, the Court has also held 
that the Board must address referral under 38 C.F.R. 
§ 3.321(b)(1) only when circumstances are presented which the 
Director of VA's Compensation and Pension Service might 
consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. 
App. 218,227 (1995).  Having reviewed the record with these 
holdings in mind, the Board finds no basis for action on the 
question of the assignment of an extraschedular rating.

The issues of entitlement to increased evaluations for the 
right and left knee disabilities will be subject to the 
attached remand.


FINDINGS OF FACT

1.  The veteran has not been shown by competent medical 
evidence to suffer from a low back disability which can be 
related to his service.

2.  The veteran has not been shown by competent medical 
evidence to suffer from a chronic eye disorder which can be 
related to his service.

3.  The veteran's right Achilles tendonitis is manifested by 
dorsiflexion of 10 degrees, plantar flexion of 45 degrees, 
mild pain at the insertion of the Achilles tendon (which was 
not exacerbated with forced dorsiflexion), no swelling or 
erythema and mild spurring at the insertion of the Achilles 
tendon by x-ray.

4.  Between October 9, 1993, the date of the award of service 
connection for the bilateral hearing loss disability and June 
11, 1998, the veteran's hearing loss was manifested by an 
average pure tone decibel (dB) loss of 16 in the right ear 
and a 45 dB loss in the left ear, with speech discrimination 
of 88 percent in the right ear and 80 in the left ear 
(pursuant to the December 1993 VA examination), and by an 
average pure tone decibel (dB) loss of 50 in the right ear 
and a 46 dB loss in the left ear, with speech discrimination 
of 88 percent in the right ear and 76 in the left ear 
(pursuant to the December 1994 VA examination).

5.  On the VA audiological examination in June 1998, the 
average pure tone decibel (dB) loss was 21 in the right ear 
and 45 dB in the left ear, with speech discrimination of 76 
percent in the right ear and 68 percent in the left ear.


CONCLUSIONS OF LAW

1.  The veteran has not submitted evidence of a well grounded 
claim for service connection for a low back disability.  
38 U.S.C.A. §§ 1110, 1131, 5107(a) (West 1991); 38 C.F.R. 
§§ 3.303(b), 3.310(a) (1998).

2.  The veteran has not submitted evidence of a well grounded 
claim for service connection for an eye disorder. 38 U.S.C.A. 
§§ 1110, 1131, 5107(a) (West 1991); 38 C.F.R. §§ 3.303(b), 
3.303(c) (1998).

3.  The criteria for an evaluation in excess of 10 percent 
for right Achilles tendonitis have not been met.  38 U.S.C.A. 
§§ 1155, 5107(a) (West 1991); 38 C.F.R. Part 4, including 
§§ 4.1, 4.2, 4.7, 4.10, 4.20, 4.40, 4.45, Codes 5019, 5270, 
5271 (1998).

4.  The criteria for an evaluation in excess of 0 percent for 
a bilateral hearing loss disability between October 9, 1993 
and June 11, 1998 have not been met.  38 U.S.C.A. §§ 1155, 
5107(a) (West 1991); 38 C.F.R. Part 4, including §§ 4.1, 4.2, 
4.7, 4.85, Code 6100 (1998).

5.  The criteria for an evaluation in excess of 10 percent 
for a bilateral hearing loss disability from June 11, 1998 
have not been met.  38 U.S.C.A. §§ 1155, 5107(a) (West 1991); 
38 C.F.R. Part 4, including §§ 4.1, 4.2, 4.7, 4.85, Code 6100 
(1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service connection for back and eye 
disorders

The threshold question to be answered in this case is whether 
the appellant has presented evidence of well grounded claims; 
that is, ones which are plausible.  If he has not presented 
well grounded claims, his appeal must fail and there is no 
duty to assist him further in the development of his claims 
because such additional development would be futile.  
38 U.S.C.A. § 5107(a) (West 1991); Murphy v. Derwinski, 1 
Vet. App. 78 (1990).  As will be explained below, it is found 
that his claims are not well grounded.

Under the applicable criteria, service connection may be 
granted for a disability the result of disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
1131 (West 1991).

For the showing of a chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. 3.303(b) (1998).

Refractive error of the eye is not a disease or injury within 
the meaning of the applicable legislation.  38 C.F.R. 
§ 3.303(c) (1998).


Low back

A review of the veteran's service medical records reflect 
that he complained of low back pain on November 9, 1981, 
noting that he had fallen during a baseball game.  The 
objective examination found no swelling or discoloration.  
His spine appeared to be normal, with no deformities.  He 
displayed full range of motion, although he indicated that he 
had pain on palpation and on raising his right leg.  The 
assessment was possible muscle strain, rule out soft tissue 
injury.  On August 2, 1982, he again complained of pain in 
the mid-back region.  He stated that he had been lifting 
weights at the time of the onset of the pain.  He was tender 
about 3 inches to the right of the L2-3 level.  He displayed 
full range of motion, with no spasms.  The assessment was 
muscle strain.  On April 26, 1983, he reported the onset of 
pain in the upper back after engaging in push-ups.  The 
objective examination showed that he was able to bend 
laterally, with little pain.  He complained of moderate pain 
in the right middle and upper back during right arm raising.  
There was no point tenderness and no spasms.  The assessment 
was mild muscle strain.  The remainder of the service medical 
records contained no further complaints of back pain.  A 
reenlistment examination performed in July 1985, annual 
examinations from November 1988 and January 1993 and his 
separation examination conducted in August 1993, noted that 
his spine was within normal limits.

VA examined the veteran in December 1993.  He complained of 
bilateral buttock pain with prolonged sitting and noted that 
he had to frequently shift his weight.  There was no 
radiation of the pain and there was no paresthesia into the 
lower extremities.  The objective examination noted that he 
was quite agile and was able to move easily.  The examination 
in the supine position noted that his shoulders were level.  
His musculature was symmetrical and his spine displayed 
normal curvature.  There was no spinous tenderness, spasm or 
pelvic tilt.  He had full range of motion, straight leg 
raises were to 90 degrees bilaterally and there was no 
evidence of either muscle weakness or neurological deficits.  
An x-ray was negative.  The diagnosis was of a negative back 
examination.

The veteran testified at a personal hearing in October 1994.  
He complained of low back pain and muscle cramps for which he 
took Motrin and used Bengay.

A December 1994 VA examination noted no apparent postural 
abnormalities, although he tended to lean somewhat to the 
left, which appeared to be due to favoring his right lower 
extremity.  Forward flexion was to 70 degrees; extension was 
to 25 degrees; lateral bending was to 25 degrees bilaterally; 
and rotation was to 40 degrees bilaterally.  He complained of 
pain at the extremes of these motions.  There was some 
tenderness to palpation of the paravertebral muscles, but 
there were no apparent neurological deficits.  An x-ray was 
negative.  The diagnosis was chronic lumbosacral strain.

The veteran testified at another RO hearing in January 1997.  
He stated that a VA doctor, who no longer worked for VA, had 
told him that he had a hip out of balance which had caused 
him to alter his gait.  He complained of some numbness in his 
legs and indicated that he was only able to tolerate 15 
minutes of standing or sitting at a time.

The veteran was treated by VA on an outpatient basis between 
March 1995 and February 1997.  On October 4, 1995, he 
complained of some tenderness over the right sacroiliac 
joint.  He was being worked up for an inflammatory arthritic 
process.

Initially, in order to establish service connection, the 
following three elements must be satisfied:  1) the existence 
of a current disability; 2) the existence of a disease or 
injury in service, and 3) a relationship or nexus between the 
current disability and a disease contracted or an injury 
sustained in service.  Caluza v. Brown, 7 Vet. App. 498 
(1995).

According to Savage v. Gober, 10 Vet. App. 498 (1997), the 
Court has stated that

The chronicity provision of § 3.303(b) is 
applicable where evidence, regardless of its date, 
shows that a veteran had a chronic condition in 
service or during an applicable presumption period 
and still has such condition.  Such evidence must 
be medical unless it relates to a condition as to 
which, under the Court's case law, lay observation 
is competent.  If the chronicity provision is not 
applicable, a claim may still be well grounded or 
reopened on the basis of § 3.303(b) if the 
condition is observed during service or any 
applicable presumption period, continuity of 
symptomatology is demonstrated thereafter, and 
competent evidence relates the present condition to 
that symptomatology.  

Savage, supra, at 498.

In the instant case, the evidence indicates that the veteran 
was seen on three occasions for complaints of back pain in 
service.  On each occasion, the impression was muscle strain.  
Therefore, it would appear that a back injury was present in 
service, thus satisfying one element needed for a well 
grounded claim noted above.  The VA examination performed in 
December 1994 also diagnosed chronic lumbosacral strain, thus 
satisfying the element of Caluza, supra. requiring the 
presence of a current disability.  However, there is no 
objective evidence to support a finding that the veteran 
developed a chronic low back disability as a result of the 
injuries noted in service.  First, it is noted that the 
veteran sought no treatment for back complaints between April 
1983 (the date of his last complaint) and October 1993, his 
date of separation.  Secondly, the VA examination conducted 
in December 1993 found no back disorder.  Therefore, the 
silence of these records argues against a finding that a 
chronic disorder developed as a result of the inservice 
injuries.  Rather, this evidence suggests that the veteran 
suffered acute injuries that resolved by his discharge from 
service.  As a result, it is found that the evidence of 
record does not support a finding of chronicity in this case.  
While the veteran has rendered his opinion that he has 
developed a chronic low back disorder as a result of the 
injuries in service, he is not competent, as a layperson, to 
render such an opinion.  Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  A chronic low back disability is not the type of 
condition, such as flat feet, that can be observed by a 
layperson.  Significantly, no expert opinion concerning a 
connection between any current back disorder and the 
complaints made in service has been presented.

Despite the fact that the veteran has not established 
chronicity, his claim could still be well grounded "if the 
condition is observed during service or any applicable 
presumption period, continuity of symptomatology is 
demonstrated thereafter, and competent evidence relates the 
present condition to that symptomatology."  Savage, supra.  
The evidence in this case, which indicated that a condition 
(low back complaints) was noted in service and which included 
evidence of continuity of symptomatology after service, does 
not include competent evidence relating the veteran's present 
lumbosacral strain to that symptomatology.  Clearly, medical 
expertise would be needed to relate his current low back 
disability with his post-service complaints.  However, no 
such opinion has been proffered in this case.

Finally, the veteran has alleged that his service-connected 
knee, right metatarsalgia and right Achilles tendonitis 
played a causal role in the development of his claimed low 
back disorder.  However, the evidence of record contains no 
objective evidence of any such etiological relationship.  
While the veteran has asserted that such a relationship 
exists, he is not competent, as a layperson, to render an 
opinion as to medical causation.  See Espiritu, supra.

Therefore, it is found that the veteran's claim for service 
connection for a low back disorder is not well grounded.


Eye condition

The veteran's service medical records included the November 
1976 entrance examination, which noted that his visual acuity 
was 20/20 bilaterally.  On February 6, 1978, he stated that 
he had been struck by a car while returning from leave.  He 
complained of a partial loss of vision in the right eye.  The 
objective examination noted a reddened, half circular 
discoloration to the sclera at the border of the left lower 
edge of the pupil.  An orbital x-ray was negative.  The 
impression was resolving conjunctival hemorrhage.  On June 
14, 1983, he reported with complaints of swelling of the 
right eye since that morning.  His visual acuity was 20/20 
bilaterally.  No abrasion of the eye was found.  The 
diagnosis was conjunctivitis.  On October 20, 1983, he 
complained that it felt like a foreign body was in his right 
eye.  It was noted that no trauma or disease had been found 
in June 1983.  Myopia and astigmatism were found; however, 
his ocular health was within normal limits.  On January 26, 
1988, he complained of a foreign body being in his left eye.  
The eye was irrigated and a foreign substance was removed.  
He noted a "sandy" feeling in his eyes in May 1991.  An 
examination conducted in November 1992 noted that his visual 
acuity corrected to 20/20 bilaterally.  Myopia and 
astigmatism were again noted, as was a question of ocular 
hypertension.  An annual examination performed on January 27, 
1993 noted that his visual acuity was 20/20 bilaterally.  The 
separation examination found that his uncorrected visual 
acuity in the right eye was 20/20, and 20/30 in the left eye.

The veteran was examined by VA in December 1993.  He 
complained of mucous in the eye, as well as eye irritation.  
The lids, conjunctiva and cornea were normal.  The discs and 
the vessels were within normal limits.  There was no evidence 
of retinal disease.  His corrected visual acuity was 20/20 
bilaterally.  The impression was mild dry eyes, which could 
have been the cause of his symptoms.

The veteran testified at a personal hearing at the RO in 
January 1997.  He stated his belief that his dry eyes were 
directly related to the dust that he was exposed to while 
stationed at Guantanamo Bay, Cuba.  He indicated that he 
treated his complaints with over-the-counter eye drops.

As noted previously, the following three elements must be met 
in order to establish a well grounded claim for service 
connection: 1) the existence of a current disability; 2) the 
existence of a disease or injury in service, and 3) a 
relationship or nexus between the current disability and a 
disease contracted or an injury sustained in service.  Caluza 
v. Brown, 7 Vet. App. 498 (1995).

In the instant case, the evidence does not show the existence 
of current disability.  The veteran has been noted to suffer 
from myopia and astigmatism.  However, as noted, refractive 
error is not a disability or injury within the meaning of the 
applicable legislation.  38 C.F.R. § 3.303(c) (1998).  The 
evidence of record does not establish the current existence 
of any eye disease.  While the veteran did have a foreign 
body removed from his left eye and had a conjunctival 
hemorrhage and conjunctivitis in the right eye in service, 
there is no indication that this resulted in the development 
of a chronic disability (as evidenced by the lack of any 
currently diagnosed eye disability).  Therefore, the evidence 
argues against a finding of chronicity in this case.  Rather, 
the veteran appeared to have injuries to the eyes in service 
that resolved without residuals.  While the veteran has 
asserted that such a chronic disorder is currently present, 
he is not competent, as a layperson, to render a medical 
opinion.  See Espiritu, supra.  

Moreover, the evidence in this case, which indicated that a 
condition (eye complaints, such as references to "foreign 
bodies" in the eyes) was noted in service and which included 
evidence of continuity of symptomatology after service (i.e., 
complaints of dry eyes and a "sandy" feeling in the eyes), 
does not include competent evidence relating the present 
complaints to that symptomatology.  Clearly, medical 
expertise would be needed to relate any current complaints 
with his post-service symptoms.  However, no such opinion is 
part of the claims folder.  Therefore, it is found that the 
veteran has failed to present evidence of a well grounded 
claim for service connection for an eye disorder.

The appellant has not informed VA of the existence of any 
specific evidence germane to any claim at issue that would 
complete an incomplete application for compensation, i.e., 
well ground an otherwise not well grounded claim, if 
submitted.  Consequently, no duty arises in this case to 
inform that appellant that his application is incomplete or 
of actions necessary to complete it.  See 38 U.S.C.A. 
§ 5103(a) (West 1991); Beausoleil v. Brown, 8 Vet. App. 459 , 
465 (1996); Johnson v. Brown, 8 Vet. App. 423, 427 (1995); 
cf. Robinette v. Brown, 8 Vet. App. 69 (1995) (when a claim 
is not well grounded and claimant inform VA of the existence 
of certain evidence that could well ground the claim, VA has 
duty under 38 U.S.C.A. § 5103(a) to inform claimant that 
application for compensation is incomplete and to submit the 
pertinent evidence).


II.  Increased evaluations for right 
Achilles tendonitis and a bilateral 
hearing loss disability

The veteran's claims are well grounded within the meaning of 
38 U.S.C.A. § 5107(a).  That is, he has presented claims 
which are plausible.  It is also found that all relevant 
facts have been properly developed.  The record is devoid of 
any indication that there are other records available which 
should be obtained.  Therefore, no further development is 
required in order to comply with the duty to assist mandated 
by 38 U.S.C.A. § 5107(a).

Because the veteran has perfected an appeal as to the 
assignment of the initial ratings following the initial 
awards of service connection, the Board is required to 
evaluate all the evidence of record reflecting the period of 
time between the effective date of the initial grant of 
service connection until the present.  See Fenderson v. West, 
No. 96-947 (U.S. Vet. App. Jan. 20, 1999).

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on the average impairment of earning capacity.  
Separate diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 4 (1998).  
When a question arises as to which of two evaluations shall 
be assigned, the higher evaluation will be assigned of the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (1998).

Initially, we note that when an unlisted condition is 
encountered it will be permissible to rate under a closely 
related disease or injury in which not only the functions 
affected, but the anatomical localization and symptomatology 
are closely analogous.  Conjectural analogies will be 
avoided, as will the use of analogous ratings for conditions 
of doubtful diagnosis, or for those not fully supported by 
clinical and laboratory findings.  Nor will ratings assigned 
to organic diseases and injuries be assigned by analogy to 
conditions of functional origin.  38 C.F.R. § 4.20 (1998)

In determining the disability evaluation, the VA has a duty 
to acknowledge and consider all regulations which are 
potentially applicable based upon the assertions and issues 
raised in the record and to explain the reasons used to 
support the conclusion.  Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).  These regulations include, but are not limited 
to, 38 C.F.R. § 4.1, that requires that each disability be 
viewed in relation to its history and that there be an 
emphasis placed upon the limitation of activity imposed by 
the disabling condition, and 38 C.F.R. § 4.2 which requires 
that medical reports be interpreted in light of the whole 
recorded history, and that each disability must be considered 
from the point of view of the veteran working or seeking 
work.  38 C.F.R. § 4.10 states that, in cases of functional 
impairment, evaluations are to based upon lack of usefulness, 
and medical examiners must furnish, in addition to 
etiological, anatomical, pathological, laboratory and 
prognostic data required for ordinary medical classification, 
full description of the effects of the disability upon a 
person's ordinary activity.  This evaluation includes 
functional disability due to pain under the provisions of 38 
C.F.R. § 4.40.  These requirements for the evaluation of the 
complete medical history of the claimant's condition operate 
to protect claimants against adverse decision based upon a 
single, incomplete or inaccurate report and to enable VA to 
make a more precise evaluation of the disability level and 
any changes in the condition.


Right Achilles tendonitis

According to the applicable criteria, Achilles tendonitis, 
which is rated by analogy to bursitis, is to be rated on the 
limitation of motion of the affected part.  38 C.F.R. Part 4, 
Code 5019 (1998).  Pursuant to 38 C.F.R. Part 4, Code 5271 
(1998), a 10 percent evaluation is warranted when there is 
moderate limitation of motion of the ankle.  A 20 percent 
evaluation requires marked limitation of motion.  Ankylosis 
of the ankle warrants a 20 percent evaluation if the ankle is 
fixed in plantar flexion at an angle of less than 30 degrees.  
38 C.F.R. Part 4,Code 5270 (1998).

A review of the veteran's service medical records indicated 
that he was initially treated for Achilles tendonitis in 
September 1981.  No further complaints were noted until July 
30, 1993, when he was seen complaining of heel pain of five 
days duration.  He stated that he could recall no injury to 
the heel.  The objective examination noted positive 
tenderness of the right Achilles tendon area.  There was no 
radiating pain into the extremity.  There was some edema and 
no ecchymosis.  The ankle displayed full range of motion with 
pain during plantar flexion and eversion.  An x-ray was 
negative.  The assessment was Achilles tendonitis.

The veteran was examined by VA in December 1993.  He 
indicated that for the past two years he had had intermittent 
pain in the right heel on walking.  He stated that this pain 
might last two to three months and then suddenly disappear, 
only to recur one to two months later.  The objective 
examination noted that the heel was slightly tender over the 
base of the Achilles tendon.  The lack of tenderness over the 
plantar aspect suggested the possibility of a heel spur.  The 
ankle displayed full range of motion.  He was able to heel 
and toe walk and he was able to walk with the feet in either 
supernation or pronation.  An x-ray showed calcification at 
the insertion of the Achilles tendon.  The diagnosis was 
chronic Achilles tendonitis.

The veteran testified at a personal hearing at the RO in 
October 1994.  He stated that his right ankle was painful and 
reported that he wore an ACE bandage.

VA examined the veteran in December 1994.  There was no 
grossly evident deformity about the foot and no tenderness to 
palpation of the Achilles tendon region.  He displayed good 
dorsiflexion and plantar flexion of the ankle.  An x-ray 
showed slight spurring in the region of the Achilles tendon 
insertion posteriorly.

The veteran testified at another personal hearing at the RO 
in January 1997.  He indicated that he had some limitation of 
motion in the right ankle.  He also stated that he could hear 
a crunching sound whenever he moved the ankle joint.

The veteran was re-examined by VA in April 1997.  He chief 
complaint was of mild pain at the insertion of the Achilles 
tendon.  The objective examination noted that he walked with 
his knees held stiffly, bearing weight on his heels (the 
examiner commented that this was an unusual gait, since 
people with Achilles tendonitis tend to plantar flex, not 
dorsiflex as the veteran was doing, in order to relieve 
tension on the tendon).  Mild pain was noted at the insertion 
of the Achilles tendon.  There was no swelling or erythema.  
Dorsiflexion was to 10 degrees and plantar flexion was to 45 
degrees.  There was no exacerbation of pain upon forced 
dorsiflexion of the foot.  An x-ray displayed mild spurring 
at the insertion of the Achilles tendon.  The diagnosis was 
mild Achilles tendonitis.  The examiner noted that the 
veteran's complaints appeared to be out of proportion to the 
objective findings.

After a careful review of the evidence of record, it is found 
that the veteran is not entitled to an evaluation in excess 
of 10 percent for his service-connected right Achilles 
tendonitis.  The objective evidence does not demonstrate that 
this disorder has resulted in marked limitation of motion, as 
would be required to justify a 20 percent evaluation under 
38 C.F.R. Part 4, Code 5271 (1998).  The evidence indicates 
that prior to the January 1997 VA examination, his motion was 
not limited at all.  The January 1997 examination showed some 
limitation of dorsiflexion, with full plantar flexion.  
However, the degree of limitation noted by this examination 
cannot be described as marked.  Furthermore, there is no 
indication that the ankle is ankylosed with plantar flexion 
fixed at an angle of less than 30 degrees so as to warrant a 
20 percent evaluation pursuant to 38 C.F.R. Part 4, Code 5270 
(1998).  While the veteran has reported some mild tenderness 
at the insertion of the Achilles tendon, there is no 
indication that this pain is worsened by forced dorsiflexion 
of the foot.  Moreover, there is no evidence to suggest that 
he experiences weakened movement, excess fatigability or 
incoordination; none of these symptoms were noted on the VA 
examination, nor have they been complained of by the veteran.  
There is also no indication that the functioning of the ankle 
is significantly limited by pain during flare-ups, since 
there is no documentation concerning this in the claims 
folder.  However, should these flare-ups occur, the veteran 
is encouraged to document them by either seeking treatment 
from VA or from a private physician.  As a consequence, it is 
found that the 10 percent evaluation currently assigned to 
the veteran's service-connected Achilles tendonitis 
adequately compensates him for his current degree of 
disability.

In conclusion, it is found that the preponderance of the 
evidence is against the veteran's claim for an evaluation in 
excess of 10 percent for the service-connected right Achilles 
tendonitis.


Bilateral hearing loss

According to VA's Schedule for Rating Disabilities, 
evaluations for bilateral hearing loss range from 
noncompensable to 100 percent based on organic impairment of 
hearing acuity.  Hearing loss is measured by the results of 
controlled speech discrimination tests together with the 
average hearing threshold level as measured by pure tone 
audiometry tests in the frequencies of 1,000, 2,000, 3,000 
and 4,000 cycles per second.  38 C.F.R. § 4.85, Part 4, Codes 
6100-6110 (1998).  To evaluate the degree of disability from 
the service-connected bilateral defective hearing, the rating 
schedule provides 11 numeric designations from Level I for 
essentially normal acuity through XI for profound deafness.

The veteran's service medical records indicate that a 
bilateral hearing loss disability was present during active 
duty.  He was provided a final examination in August 1993.  
On the authorized audiological evaluation, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
10
0
45
LEFT
5
10
10
60
80

The veteran was examined by VA in December 1993.  On the 
authorized audiological evaluation, pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
10
10
5
40
LEFT
15
10
15
65
90

The average pure tone decibel loss was 16 dB in the right ear 
and 45 dB in the left ear.  Speech audiometry revealed speech 
recognition ability of 88 percent in the right ear and of 80 
in the left ear.

The veteran testified at a personal hearing at the RO in 
October 1994.  He stated that his hearing loss had progressed 
to the point that he had to turn up the volume on the 
television just to hear it.

VA examined the veteran in December 1994.  On the authorized 
audiological evaluation, pure tone thresholds, in decibels, 
were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
60
60
30
55
55
LEFT
60
40
45
50
50

The average pure tone decibel loss was 50 dB in the right ear 
and 46 dB in the left ear.  Speech audiometry revealed speech 
recognition ability of 88 percent in the right ear and of 76 
in the left ear.

The veteran testified at a personal hearing at the RO in 
January 1997.  He stated that he was not using hearing aids.  
He also noted that his left ear hearing was worse than the 
right.

VA re-examined the veteran in June 1998.  On the authorized 
audiological evaluation, pure tone thresholds, in decibels, 
were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
        
10
10
55
LEFT
15
15
15
60
90

The average pure tone decibel loss was 21 dB in the right ear 
and 45 dB in the left ear.  Speech audiometry revealed speech 
recognition ability of 76 percent in the right ear and of 68 
in the left ear.

It is noted that between October 9, 1993, the date of the 
original award of service connection for a hearing loss 
disability, and June 11, 1998, the veteran was assigned a 
noncompensable evaluation.  After a careful review of the 
evidence of record, it is found that an evaluation in excess 
of 0 percent during this time period is not warranted.  
According to Table VI of 38 C.F.R. § 4.85, the numeric 
designation of hearing impairment in the right ear was a 
Level II and a Level III in the left ear.  Table VII of 
38 C.F.R. § 4.85 reveals that these levels of hearing 
impairment warrant the assignment of a 0 percent disability 
evaluation.

Following the June 1998 VA examination, the veteran's 
disability evaluation was increased to 10 percent, effective 
June 11, 1998.  After a careful review of the evidence of 
record, it is found that an evaluation in excess of 10 
percent from June 1998 is not warranted. According to Table 
VI of 38 C.F.R. § 4.85, the numeric designation of hearing 
impairment in the right ear was a Level III and a Level IV in 
the left ear.  Table VII of 38 C.F.R. § 4.85 reveals that 
these levels of hearing impairment warrant the assignment of 
a 10 percent disability evaluation.

The Board is constrained by a mechanical application of the 
facts in this case to the applicable laws and regulations.  
See Lendenmann v. Principi, 3 Vet. App. 345 (1992).  In 
conclusion, it is found that the preponderance of the 
evidence is against a finding of entitlement to an evaluation 
in excess of 0 percent from October 9, 1993 to June 11, 1998 
and against a finding of entitlement to an evaluation in 
excess of 10 percent from June 11, 1998 for the service-
connected bilateral hearing loss disability.


ORDER

Service connection for a low back disability is denied.

Service connection for an eye disability is denied.

An evaluation in excess of 10 percent for the service-
connected right Achilles tendonitis is denied.

An evaluation in excess of 0 percent for the service-
connected bilateral hearing loss disability between October 
9, 1993 and June 11, 1998 is denied.

An evaluation in excess of 10 percent for the service-
connected bilateral hearing loss disability from June 11, 
1998 is denied.


REMAND

The veteran has contended that his knee disabilities are more 
disabling than the current disability evaluation would 
suggest.  He indicated that he suffers from constant pain and 
limited function.  Therefore, he believes that an increased 
disability evaluation is justified.

VA has a duty to assist the veteran in the development of all 
facts pertinent to his claim.  38 U.S.C.A. § 5107(a) (West 
1991); 38 C.F.R. § 3.103(a) (1994).  This includes the duty 
to obtain a VA examination which provides an adequate basis 
upon which to determine entitlement to the benefit sought.  
Littke v. Derwinski, 1 Vet. App. 90 (1991).  Examinations by 
specialists are recommended in those cases which present a 
complicated disability picture.  Hyder v. Derwinski, 1 Vet. 
App. 221 (1991).

According to DeLuca v. Brown, 8 Vet. App. 202 (1995), the 
Court held that in evaluating a service-connected disability 
involving a joint rated on limitation of motion, the Board 
erred in not adequately considering functional loss due to 
pain under 38 C.F.R. § 4.40 and functional loss due to 
weakness, fatigability, incoordination or pain on movement of 
a joint under 38 C.F.R. § 4.45.  The Court in DeLuca held 
that Diagnostic Codes pertaining to range of motion do not 
subsume 38 C.F.R. §§ 4.40 and 4.45 (1997), and that the rule 
against pyramiding set forth in 38 C.F.R. § 4.14 (1997) does 
not forbid consideration of a higher rating based on a 
greater limitation of motion due to pain on use, including 
during flare-ups.  The Court remanded the case to the Board 
to obtain a medical evaluation that addressed whether pain 
significantly limits functional ability during flare-ups or 
when the joint is used repeatedly over a period a time.  The 
Court also held that the examiner should be asked to 
determine whether the joint exhibits weakened movement, 
excess fatigability or incoordination.  If feasible, these 
determinations were to be expressed in terms of additional 
range of motion loss due to any pain, weakened movement, 
excess fatigability or incoordination.

Under the circumstances of this case, it is found that 
additional assistance would be helpful, and this case will be 
remanded to the RO for the following:

1.  The veteran should be afforded a VA 
orthopedic examination by a qualified 
physician in order to fully assess the 
current nature and degree of severity of 
the veteran's service-connected right and 
left knee disabilities.  The claims 
folder must be made available to the 
examiner to review in conjunction with 
the examination, and the examiner is 
asked to indicate in the examination 
report that she/he has reviewed the 
claims folder.  All indicated special 
tests are to be performed and must 
include range of motion testing.  The 
examiner should note the range of motion 
of both knees.  The examiner must obtain 
active and passive ranges of motion (in 
degrees), state if there is any 
limitation of function and describe it, 
and state the normal range of motion.  
Whether there is any pain, weakened 
movement, excess fatigability or 
incoordination on movement should be 
noted, and whether there is likely to be 
additional range of motion loss due to 
any of the following should be addressed: 
(1) pain on use, including during flare-
ups; (2) weakened movement; (3) excess 
fatigability; or (4) incoordination.  The 
examiner is asked to describe whether 
pain significantly limits functional 
ability during flare-ups or when the knee 
joints are used repeatedly.  Special 
attention should be given to the presence 
or absence of pain, stating at what point 
in the range of motion pain occurs and at 
what point pain prohibits further motion.  
The factors upon which the opinions are 
based must be set forth.

The examiner should provide a complete 
rationale for all conclusions reached and 
explain any loss of mobility reported in 
the above examination.

2.  The RO should readjudicate the 
veteran's request for increased 
evaluations for his knee disabilities, to 
include whether he is entitled to 
"staged ratings" for these disabilities 
from October 9, 1993 to the present.  See 
Fenderson, supra.

3.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, including if 
the requested examinations do not include 
all tests reports, special studies or 
opinions requested, appropriate 
corrective action is to be implemented.

In the event that the veteran's claims remain denied, in 
whole or in part, he and his representative should be 
provided an appropriate supplemental statement of the case, 
and an opportunity to respond, and the case should be 
returned to the Board for further appellate consideration if 
otherwise in order.  The appellant is free to furnish 
additional evidence while his case is in remand status.  
Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.





		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals


 

